     Case 1:19-cv-01341-NONE-SKO Document 30 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DEMETRIO CABRERA,                                 Case No. 1:19-cv-01341-NONE-SKO (PC)
12                       Plaintiff,                     ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND GRANTING
13            v.                                        EXTENSION OF TIME NUNC PRO TUNC
14    G. COLLINS, et al.,                               (Docs. 28, 29)

15                       Defendants.                    21-DAY DEADLINE

16

17           On July 16, 2020, the Court issued an order referring this case to Alternative Dispute
18   Resolution. (Doc. 25.) The Court directed the parties, within 40 days, to file the “Notice
19   Regarding Early Settlement Conference” attached to the order, indicating whether they agree to
20   participate in an early settlement conference. (Id. at 2.) Although more than the allowed time
21   passed, Plaintiff failed to file the Notice. Therefore, the Court ordered Plaintiff to show cause
22   why this action should not be dismissed for his failure to comply with the Court’s order. (Doc.
23   28.) Plaintiff filed a response and a request for an extension of time on October 1, 2020. (Doc.
24   29.)
25           Good cause appearing, the Court DISCHARGES its order to show cause (Doc. 28) and
26   GRANTS Plaintiff’s request for an extension of time (Doc. 29) nunc pro tunc. Plaintiff SHALL
27   file the Notice Regarding Early Settlement Conference within 21 days of the date of service of
28   this order.
     Case 1:19-cv-01341-NONE-SKO Document 30 Filed 10/05/20 Page 2 of 2

 1            Failure to comply with this order may result in a recommendation that this action be

 2   dismissed for failure to obey court orders.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     October 2, 2020                               /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
